Title: To Benjamin Franklin from Lambert Wickes, 7 March 1777
From: Wickes, Lambert
To: Franklin, Benjamin


Sir,
March 7th, 1777
I should be much obliged if you would send the inclosed letter forward by the first undoubted safe Conveyance. I should not give your honour the Trouble if Could have an Oppertunity of a Safe Conveyance from this. As that is impractacable shall be much obliged for your Care of the Same. It Contains matters of Importance both to me and Mr. Johnston. From Sir, Your most Obedient humble Servant
Lambt. Wickes
  
To The Hon [torn] Franklin
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notations: Cap. Weekes L’Orient March 7. 77 / Capt Wickes
